FERGUSON, Judge.
Though we agree that defendants-appellees acted as special agents of Metropolitan Dade County in this case, we find that an ambiguity exists as to whether the parties to the release intended the word “agents” to include appellees. The City of Sweetwater is a political subdivision distinct from Metropolitan Dade County. Ap-pellees became temporarily vested as officers of Dade County when they responded to an emergency call for help from the County. Florida law does not hold that discharge is allowed only to those defendants specifically named, but it does require a clear manifestation of intent to discharge. Hurt v. Leatherby Insurance Co., 380 So.2d 432 (Fla.1980). Appellant released “Metropolitan Dade County, its officers, agents, and employees” and defendant “Edward Hafner”, who as a Metropolitan Dade County Officer is without question an agent of the County. The specific inclusion of agent Hafner and the failure to name Owen and the City of Sweetwater who may be considered “agents” in this case only because they responded to an emergency situation, creates a question of intent precluding entry of summary judgment. Hurt, supra.
Reversed.